Exhibit 10.5

EXECUTION VERSION

Trademark Security Agreement

Trademark Security Agreement, dated as of December 9, 2009 by AOL INC., AOL
ADVERTISING INC., BEBO, INC., GOING, INC., GOOWY MEDIA INC, LIGHTNINGCAST LLC,
NETSCAPE COMMUNICATIONS CORPORATION, PATCH MEDIA CORPORATION, QUIGO TECHNOLOGIES
LLC, SPHERE SOURCE, INC., TACODA LLC, THE RELEGENCE CORPORATION, THIRD SCREEN
MEDIA LLC, WEBLOGS INC. LLC, YEDDA INC., (each individually, a “Pledgor”, and,
collectively, the “Pledgors”), in favor of BANK OF AMERICA, N.A., in its
capacity as collateral agent pursuant to the Credit Agreement (in such capacity,
the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Pledgors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Collateral Agent pursuant to
which the Pledgors are required to execute and deliver this Trademark Security
Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement, the Pledgors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral. Each Pledgor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Pledged Collateral of such Pledgor,
provided that any intent-to-use trademark application is excluded solely to the
extent and for so long as creation by a Pledgor of a security interest therein
would result in the loss by such Pledgor of any material rights therein:

(a) U.S. Trademarks of such Pledgor listed on Schedule I attached hereto;

(b) all Goodwill associated with such Trademarks; and

(c) all Proceeds of any and all of the foregoing (other than Excluded Property).

SECTION 3. Security Agreement. This Trademark Security Agreement has been
executed and delivered by the Pledgor for the purpose of recording the grant of
security interest herein with the United States Patent and Trademark Office. The
security interest granted pursuant to this Trademark Security Agreement is
granted in conjunction with the security interest granted to the Collateral
Agent pursuant to the Security Agreement and Pledgors hereby acknowledge and
affirm that the rights and remedies of the Collateral Agent with respect to the
se-



--------------------------------------------------------------------------------

curity interest in the Trademarks made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. In the event that
any provision of this Trademark Security Agreement is deemed to conflict with
the Security Agreement, the provisions of the Security Agreement shall control
unless the Collateral Agent shall otherwise determine.

SECTION 4. Termination. Upon the payment in full of the Secured Obligations and
termination of the Security Agreement, the Collateral Agent shall execute,
acknowledge, and deliver to the Pledgors an instrument in writing in recordable
form releasing the collateral pledge, grant, assignment, lien and security
interest in the Trademarks under this Trademark Security Agreement.

SECTION 5. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts.

SECTION 6. Governing Law. This Trademark Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Trademark Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

[signature page follows]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

Very truly yours,

 

AOL INC.

By:   /s/ Arthur Minson Name:   Arthur Minson Title:   Executive Vice President
and Chief Financial Officer

AOL ADVERTISING INC.

BEBO, INC.

GOING, INC.

GOOWY MEDIA INC

LIGHTNINGCAST LLC

NETSCAPE COMMUNICATIONS CORPORATION

PATCH MEDIA CORPORATION

QUIGO TECHNOLOGIES LLC

SPHERE SOURCE, INC.

TACODA LLC

THE RELEGENCE CORPORATION

THIRD SCREEN MEDIA LLC

WEBLOGS INC. LLC

YEDDA, INC.

By:   /s/ Arthur Minson Name:   Arthur Minson Title:   Treasurer

 

-3-



--------------------------------------------------------------------------------

Accepted and Agreed:

 

BANK OF AMERICA, N.A.,

as Collateral Agent

By:   /s/ Antonikia Thomas   Name: Antonikia Thomas   Title:   Assistant Vice
President



--------------------------------------------------------------------------------

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS

*AMERICA ONLINE, INC. changed its name to AOL LLC on April 3, 2006. These
trademarks of AOL LLC were transferred to AOL Inc. pursuant to the Separation
and Distribution Agreement between AOL Inc. and Time Warner Inc., dated as of
November 16, 2009, and the Assignment and Assumption Agreement by and among AOL
Inc., AOL LLC and Time Warner Inc., dated as of December 4, 2009.

*PLATFORM-A, INC. changed its name to AOL ADVERTISING INC. on October 1, 2009.

*WL ACQUISITION LLC changed its name to WEBLOGS, INC. LLC on March 11, 2009.

Trademark Registrations:

See attached.

Trademark Applications:

See attached.